Title: To George Washington from Alexander White, 25 May 1796
From: White, Alexander
To: Washington, George


        
          Sir
          Martinsburg [Va., now W.Va.] 25th May 1796
        
        Agreeably to my expectation I left Philada on Monday the 9th instant and arrived at Washington the ensuing Wednesday; the measures adopted to avail ourselves of the guarantee of Congress have been communicated by the Board, but my Colleagues seemed in a state of suspense respecting the commencement of the Works, having no assurance on which they could rely of obtaining the means of carrying them on—I felt much chagrine that at this critical period when the Eyes of the World were drawn a fresh towards the City by an event considered as favourable to it, that so unpleasant a prospect as a total stop to the buildings should be held up, and expressed this chagrine with reference to the supineness of the many wealthy men interested in the City, in terms of perhaps too much asperity—it however produced a request, that I would remain ’till a meeting of the Proprietors could be had, to which I readily agreed, and on tuesday 17th instant several Gentlemen met, and after a good deal of conversation and some propositions, which it is unnecessary to repeat, they agreed in the course of 30 days to advance on the credit of the City Funds from 12 to 20,000 dollars, if so much should be necessary for immediate operations—On Wednesday the Board met and directed the works to commence on the Walls of both Houses on Monday last, with all the force we can command, giving a considerable preference in point of numbers to the Capitol.
        When I was honoured with my present appointmt it was not expected, that I could immediately remove my Family to the City, but the time which has since elapsed might then be thought

sufficient to make the necessary arrangements: the fact however is otherwise. I have not during that whole time had one week to consider and dispose of my private affairs. My property has become more deranged and my business accumulated by my necessary absence from the Courts of March and April⟨.⟩ A great clamour is raised in the City respecting the non-residence of the Commissioners; though I accepted the Office with reluctance I do not now wish to resign I could not place myself in the situation I left, and to which I was perfectly reconciled, but I will not continue in Office without making known the conduct I mean to pursue; All I can do is, to place my property here in a situation which will render it productive, or at least save it from destruction in my absence; to purchase one or more Lots in the City; to build as fast as I can raise money to carry on my buildings; and when I finish a House to make it the place of my residence; in the mean time to pay all possible attention to the business of the City, consistent with prior engagements, which engagements I shall discharge as soon as possible, and in which I expect considerable aid from a Nephew lately come to the Bar—Should holding my Office under these circumstances be agreeable I shall continue my exertions to promote an object, in which from various causes I feel myself deeply interested, if not, I shall hold myself ready to resign whenever the President shall make known his Sentiments; the sooner this takes place the more agreeable; as my future Arrangements will in many respects depend on it.
        I expect this letter will reach you the 3d of June—An Answer by the Post which leaves Philada the next morning will find me at my own House near Winchester—but if it should not be convenient to write so soon, please direct to me in Washington where I expect to be the 12th of June I am really sorry to give you this trouble, but I thought a clear understanding necessary to avoid censure in future. I am with Sentiments of the highest respect and most sincere regard Sir Your most Ob. Servt
        
          Alexr White
        
      